Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              October 11, 2018

The Court of Appeals hereby passes the following order:

A18A1037. WILLIE C. LEACH v. KEVIN RYAN et al.

      Upon consideration of the APPELLANT’S motion TO WITHDRAW APPEAL
in the above-styled case, it is ordered that the motion is hereby GRANTED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/11/2018
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.